FILED
                             NOT FOR PUBLICATION                            MAR 22 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GLORIA VILLAFAN,                                  No. 09-70311

               Petitioner,                        Agency No. A094-811-650

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, LEAVY, and BYBEE, Circuit Judges.

       Gloria Villafan, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s (“IJ”) decision denying her application for cancellation of

removal and denying her motion to remand. We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. §1252. We review de novo questions of law, Iturribarria v. INS, 321

F.3d 889, 894 (9th Cir. 2003), and we deny the petition for review.

      The BIA used the correct hardship standard in analyzing Villafan’s

cancellation of removal application. See 8 U.S.C. § 1229b(b)(1)(D).

      We need not reach Villafan’s challenges to the IJ’s decision because the BIA

reviewed the decision de novo. See Brezilien v . Holder, 569 F.3d 403, 411 (9th

Cir. 2009) (“Any error committed by the IJ will be rendered harmless by the

Board’s application of the correct legal standard.”).

      PETITION FOR REVIEW DENIED.




                                          2                                   09-70311